Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Oath/Declaration as file 08/01/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a temperature-sensitive resistor; and a second resistor having a first terminal coupled to a first terminal of the temperature-sensitive resistor, wherein a temperature signal is generated at a first node coupled to the first terminal of the temperature-sensitive resistor; and detection logic coupled to the first node to generate a detection signal responsive to the temperature signal.”
Claims 2-8 are also allowed as they further limit allowed claim 1.
Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…a temperature-sensitive resistor; a second resistor having a first terminal coupled to a first terminal of the temperature-sensitive resistor; and a third resistor having a first terminal coupled to a second terminal of the second resistor; an active device having a first source/drain coupled to the first terminal of the third resistor, a second source/drain coupled to a second terminal of the third resistor, and a gate coupled to a node between the first terminal of the 
Claims 10-15 are also allowed as they further limit allowed claim 9.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…changing a resistance of a temperature-sensitive resistor based on a change in temperature of a circuit comprising the temperature-sensitive resistor; changing an operating state of an active device comprised within the circuit based on changing of the resistance of the temperature-sensitive resistor; and controlling a load comprised within the circuit based on changing of the operating state of the active device.”
Claims 17-20 are also allowed as they further limit allowed claim 16.
The closest prior art references that were found based on an updated search.
Hui et al. US 2019/0123550 - Power system, has control circuit for adjusting duty ratio of pulse signal according to correction sensing current to adjust output current, where correction sensing current is sum of value of sensing current and correction current.
Yano US 2019/0051952 - Temperature detecting circuit for detecting temperature of e.g. secondary battery in e.g. power supply device for ship, has generation circuit that supplies diagnostic signal to measurement node and changes temperature measurement voltage.
Chen et al. US 2018/0152140 - Oscillation device for use as temperature-to-frequency converter, has logic circuit controlling oscillating unit according to 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 9 and 16; therefore claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867